 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    JACKIE OWENS,                                            Case No. 2:16-cv-00400-RFB-DJA
 7                                         Petitioner,
                v.                                                          ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                        Respondents.
10

11          This habeas matter comes before the Court on Petitioner Jackie Owens’ second unopposed
12   Motion for Extension of Time (ECF No. 31).              Good cause appearing, Owens’ motion is
13   GRANTED. Owens has until November 21, 2019, to file a request in the Ninth Circuit to allow
14   him to file a successive petition. All other instructions stated in the October 1, 2019 Order (ECF
15   No. 28) granting a stay and abeyance remain in effect. By granting Owens’ current motion, the
16   Court makes no finding or representation that either the request to the Ninth Circuit or a successive
17   petition will be considered timely. Owens at all times remains responsible for identifying and
18   calculating any applicable federal limitation period and timely submitting his request to the Ninth
19   Circuit.
20          IT IS SO ORDERED.
21          DATED this 15th day of November, 2019.
22

23
                                                             RICHARD F. BOULWARE, II
24                                                           UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                         1
